Citation Nr: 1313315	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  08-17 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for left hand numbness. 

2.  Entitlement to service connection for a bilateral foot disability, to include right foot metatarsal fracture, pes planus, metatarsalgia and hallux valgus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to June 2005. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction over the case was subsequently transferred to the RO in Sioux Falls, South Dakota.

While the Veteran filed a claim for service connection for right foot metatarsal fractures, he has submitted evidence showing diagnoses of pes planus, metatarsalgia, and hallux valgus.  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a foot disability other than right foot metatarsal fractures, the issue of entitlement to service connection for a foot disability, other than right foot metatarsal fractures, is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the Board has recharacterized the issue as listed on the title page.

A travel Board hearing was conducted by the undersigned Veterans Law Judge in April 2009.  A transcript of the hearing is of record. 

When this case was previously before the Board in October 2009, it was remanded for additional evidentiary development; it has since been returned to the Board for further appellate action.

The Veteran's representative submitted a brief in March 2013 that appears to raise the issue of entitlement to service connection for arthritis of the left knee; this issue is not presently before the Board and is referred to the RO for appropriate action.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Any extant left hand numbness disorder did not manifest in service or within one year after separation, and is unrelated to service.
 
2.  The Veteran does not have any clinically ascertainable disabling residuals of right foot metatarsal fractures; any claimed pes planus, metatarsalgia and hallux valgus are unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hand numbness disorder are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(2012).

2.  The criteria for service connection for bilateral foot disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Veteran received VCAA notice in October 2005 and July 2007 and was advised how VA determines the rating and effective date once service connection has been awarded.  The Veteran has further been provided with ample opportunity to submit evidence and argument in support of his claim during the course of this appeal. 

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (b), (c), (d) (setting forth Secretary's various duties to claimant).

In this regard, the Board notes that the Veteran's service treatment records and pertinent post-service treatment records are of record.  Moreover, he was afforded VA examinations most recently in February 2008 and December 2009.  The VA examinations revealed findings that are adequate for adjudication purposes.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  Finally, the Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist him in developing the facts pertinent to the claim adjudicated herein.  In view of the foregoing, there was no prejudice to the Veteran in proceeding with appellate review.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The bilateral foot conditions at issue are not "chronic diseases" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background Information

Historically, the Veteran filed the instant claim for service connection for right foot metatarsal fracture in September 2005.  The Veteran submitted a statement in March 2006, noting the numbness in his left hand, which was regarded as a new issue.

Service treatment records show that in June 2001 the Veteran reported that while on an obstacle course he fell and broke some bones in his foot.  An emergency physician record in June 2001 revealed complaints of injury to right foot and a diagnosis of fracture of the 2nd, 3rd and 4th metatarsal heads.  The Veteran was shown to be stable and sent home.  In August 2001, it was prescribed that the Veteran be allowed to wear tennis shoes with his uniform to protect his broken foot; no jumping or running for a minimum of three weeks to allow final healing was also prescribed; fracture metatarsals, times three, was diagnosed.  

The Veteran was afforded a VA-contracted examination in November 2005.  During this examination, it was noted that he suffered from numb fingers; he also reported right foot metatarsal fracture since 2001.  He had pain when standing or walking but at rest he did not have any pain, weakness, stiffness, swelling or fatigue.  Examination of the right foot revealed no tenderness, weakness, edema, atrophy or disturbed circulation.  Neurological examination of the upper extremities revealed motor function and sensory function within normal limits.  Bilateral hallux valgus was diagnosed. 

The Veteran submitted a statement in August 2007 that he had loss of feeling and partial loss of use of his left hand.  He stated that he was prescribed shoe inserts, experienced pain in his feet, and that he was unable to wear the footwear of his choice.  He stated that it was ludicrous that the VA-contracted examiner diagnosed bunions.  He also submitted a compact disc purporting to show his injured foot.

In August 2007, the Veteran's supervisor related that he worked with the Veteran from 2001 to 2004.  He noted that when the Veteran came to Fort Jackson in 2001, the Veteran was recovering from broken bones in his foot. 

In December 2007 the Veteran testified before an RO hearing officer that his metatarsal fracture occurred when he fell from a "Slide for Life" and hit the hard ground.  He also testified that he was losing feeling in his left hand and that the numbness started in his last year, last half of the year, of service.

The Veteran was afforded a VA compensation and pension examination in February 2008.  The VA examiner noted the Veteran's fall in 2001 and the resulting fractures of the metatarsals.  X-rays revealed the metatarsal head of the right foot was normal.  An assessment was given of normal examination of the right foot and ankles.  The VA examiner opined that with a normal examination of the right foot it was less than likely that the right foot had any relationship to injury of the knee at the present time.  The VA examiner also noted that the Veteran reported left hand numbness around 2005 when he started complaining of tingling.  It was noted that the Veteran had a diagnosis of carpal tunnel syndrome, and that he had negative Phalen and Tinels signs related to his left hand numbness.  The VA examiner noted that with it being over the 4th and 5th fingers, over the ulnar distribution of his left hand, this was more related to pressure on the nerve.  The examiner related that there was no documentation in service of any left elbow injury at that time.  The lumps that the Veteran had were noted to be related to lipomas, not in the correct dermatome or dermatomal areas to elicit this type of symptomatology at that time.  Ulnar neuropathy, no documentation in service of injury or diagnosis of fourth and fifth finger numbness at that time, was diagnosed. 

In March 2008, J.S.S. related that she had known the Veteran since June 2004 and that as time went by, she noticed that the Veteran was beginning to have huge lumps appear on his arms.  She said that the Veteran showed the lumps to her because he feared they may be cancer.  She further related that when reviewing cases the Veteran would massage his hand and he told her that he had no feeling in his fingers, specifically his middle, ring, and little fingers.  J.J.S. stated that she told the Veteran that her husband had the same problem and that he had surgery to have the nerve moved back in place. 

In an April 2008 statement, J.R.D, MPT, related that a nerve conduction study performed on the Veteran revealed that he had symptoms of recurring numbness and parathesia in his left arm and hand.  J.R.D. opined that, based on the Veteran's symptoms and the type of work he did in service, it is reasonable to believe that the Veteran's current symptoms would have been a result of the type of activity that he performed while in service.  J.R.D. noted that the Veteran's desk position, the position of his elbows and type of work that he was doing are all consistent with injuries that occur as a result of ulnar nerve irritation/compression. 

The Veteran submitted his formal appeal, VA Form 9, in May 2008 in which he stated that his pinky, ring finger, and middle finger of his left hand suffered numbness; the pinky being the worst.  The Veteran again expressed his disagreement with the prior denials for service connection.

At his April 2009 hearing, the Veteran reported that he noticed the numbness in his hand while still on active duty.  He related that he thought that his hand was going numb because of lumps on his arm and that he thought he had cancer.  The Veteran recalled falling in service and injuring his foot.  He related that he was put on limited duty profile as a result of his foot fracture. 

In response to the Board's October 2009 remand, the Veteran was afforded VA examinations in December 2009 in which the claims folder was reviewed.  

In regards to the VA examination for his claimed bilateral foot disability, the Veteran reported the aforementioned in-service fall and subsequent injury to his feet.  Physical examination showed normal gait, no gross deformity of the right foot, normal configuration, normal distal pulses, and normal sensation and vibratory sense.  The examiner diagnosed status post undisplaced 2nd, 3rd, and 4th metatarsal head fractures, bilateral pes planus, and metatarsalgia after running 2-5 miles.  The examiner noted that it was clear from service treatment records that the Veteran sustained undisplaced metatarsal fractures of the right foot in 2001; the examiner opined that it was more likely than not that the Veteran sustained metatarsal fractures of the right foot during his service; his fractures were well healed and there was no objective evidence on an X-ray that there was any residual metatarsal abnormality.  The examiner stated that the Veteran's symptoms of right foot pain after running 2-5 miles or standing barefooted may be contributed to his pes planus; however, the examiner opined that he would have to resort to mere speculation regarding the foot symptoms and the relationship to his previous fractures and present pes planus.  

In regards to the VA examination for his left hand numbness, the Veteran reported symptoms developing in 2005, with a chief complaint of numbness in the entire small and ring fingers and tip of the middle finger.  Examination of his left hand was unremarkable.  The examiner diagnosed slight evidence of left ulnar neuropathy.  The examiner stated that there were no service treatment records that indicated a symptom relating to, an evaluation, or diagnosis of a left ulnar neuropathy; that the examination in November 2005 indicated a symptom of left pinky, ring finger, and to a lesser degree the middle finger numbness.  The examination at that time was negative, no diagnosis was given.  The examiner stated that the other notes in April and July 2005 were negative for any hand symptoms; and the part of the Veteran's symptoms in the middle finger were aphysiological; therefore, the examiner opined that the slight left ulnar neuropathy was less likely as not a result of his military service.

Analysis

Claim - Right Foot Metatarsal Fracture 

The record establishes that the Veteran did not have residuals of right foot metatarsal fracture at the time the claim for VA disability compensation was filed in September 2005, or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, he is not entitled to service connection for right foot metatarsal fracture.

To this point the Board notes that examination of the right foot in November 2005 revealed no tenderness, weakness, edema, atrophy or disturbed circulation; X-rays in February 2008 revealed the metatarsal head of the right foot was normal and an assessment was given of normal examination of the right foot and ankles; examination in December 2009 showed that his fractures were well healed and there was no objective evidence on X-ray that there was any residual metatarsal abnormality.  

Based upon review of the evidence above, the Board finds the Veteran's claim for right foot metatarsal fracture must fail because the medical evidence does not indicate a current diagnosis of this condition.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Claim - Bilateral Foot Disability  

The Board notes that the December 2009 VA examiner stated that the Veteran's symptoms of right foot pain after running 2-5 miles or standing barefooted may be contributed to his pes planus; however, the examiner opined that he would have to resort to mere speculation regarding the foot symptoms and the relationship to his previous fractures and present pes planus.  

Based upon review of the evidence above, the Board finds that service connection for pes planus, metatarsalgia and hallux valgus must fail because the medical evidence does not indicate a connection between the disabilities and service.  That is, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

Claim - Left Hand Numbness 

The Board acknowledges J.R.D.'s opinions that it is reasonable to believe that the Veteran's current symptoms would have been a result of the type of activity that he performed while in service; that the Veteran's desk position, the position of his elbows, and type of work that he was doing were all consistent with injuries that occur as a result of ulnar nerve irritation/compression. 

While the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). 

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board finds that J.R.D.'s opinions are inadequate to serve as the basis of a grant of entitlement to service connection for left hand numbness.  In this regard, although J.R.D. has rendered an opinion that links the Veteran's numbness condition to service, he has done so without review of the service treatment records and a complete picture of the Veteran's medical history.  

In addition, by stating that it is "reasonable to believe" that the Veteran's current symptoms would have been a result of the type of activity that he performed while in service, J.R.D. has offered a speculative opinion.  The Court of Appeals for Veterans Claims (CAVC) holds that a medical opinion such as this, which is expressed in speculative language, does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230   (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Moreover, in this case, the VA examiners' opinions are in direct opposition with J.R.D.'s opinion.  The Board notes that the November 2005 neurological examination, five months after separation, showed  upper extremities motor function and sensory function within normal limits; the VA examiner in February 2008 related that there was no documentation in service of any left elbow injury, and the lumps that the Veteran had were noted to be related to lipomas, not in the right dermatome or dermatomal areas to elicit this type of symptomatology at that time; and the December 2009 VA examiner opined that the slight left ulnar neuropathy was less likely as not a result of his military service.  

As explained above, the preponderance of the evidence establishes that the Veteran did not develop left hand numbness until more than one year following his discharge from service.  To this point, the Board notes again that the November 2005 neurological examination, five months after separation, showed upper extremities motor function and sensory function within normal limits.  The Board notes that the Veteran has argued in his May 2007 notice of disagreement that the November 2005 examiner's decisions were either incorrect or incompletely annotated in his file; however, the Board disagrees and finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303   (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Finally, in regards to all issues on appeal, the Board notes that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board has found the Veteran to be credible.  In addition to the objective evidence discussed above, the Board has considered the oral testimony and written assertions advanced by the Veteran, his supervisor, J.S.S., and by his representative, on his behalf.  However, to the extent that those assertions are being offered either to establish a diagnosis or nexus between the claimed disabilities under consideration and service, such evidence must fail.  Matters of diagnosis and etiology are within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  

As laypersons are not shown to possess the appropriate training and expertise, they cannot provide a probative (persuasive) opinion on the matters upon which these claims turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claims for service connection for left hand numbness and bilateral foot disability, to include right foot metatarsal fracture, pes planus, metatarsalgia and hallux valgus must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  


ORDER

Entitlement to service connection for left hand numbness is denied. 

Entitlement to service connection for bilateral foot disability, to include right foot metatarsal fracture, pes planus, metatarsalgia and hallux valgus is denied.



____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


